       Case 4:21-cv-00725 Document 2 Filed on 03/05/21 in TXSD Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROHDE & LIESENFELD CANADA INC.                   §
           Plaintiff,                            §
                                                 §
v.                                               §
                                                 §
SPG DRY COOLING USA, LLC                         §          C.A. No. 4:21-cv-725
          Defendant,                             §
                                                 §          Admiralty 9(h)
and                                              §
                                                 §
CHINESE-POLISH JOINT STOCK                       §
SHIPPING COMPANY                                 §
           Garnishees.                           §

      ROHDE & LIESENFELD CANADA INC.’S VERIFIED ORIGINAL COMPLAINT

        COMES NOW Plaintiff, Rohde & Liesenfeld Canada Inc. (“R&L”), and files this, its

Verified Original Complaint, against Defendant, SPG Dry Cooling USA, LLC (“SPG”), and

Garnishees, Chinese-Polish Joint Stock Shipping Company (“CPJSSC”), and would respectfully

show the Court as follows:

                                JURISDICTION AND VENUE

        1.     This is an admiralty or maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure and 28 U.S.C. § 1333 because it involves a claim for breach of

certain maritime contracts, i.e., Purchase Orders relating to the international ocean carriage of

SPG’s goods. The claims herein are brought under Rule B to the Supplemental Rules for Admiralty

or Maritime Claims & Asset Forfeiture Actions (“Rule B”).

        2.     Venue is properly situated in this District pursuant to 28 U.S.C. § 1391(b) because,

upon information and belief, SPG has, or will soon have, property within this District that may be

attached through the process of maritime attachment and garnishment pursuant to Rule B, i.e.,

various cargoes, which may presently be in the care, custody, and control of Garnishee CPJSSC.
        Case 4:21-cv-00725 Document 2 Filed on 03/05/21 in TXSD Page 2 of 7




                                             PARTIES

         3.      At all material times, R&L was, and still is, an entity organized and existing under

the laws of Canada with an address at 1095 West Pender Street, Suite 1130, Vancouver, BC V6E

2M6, Canada. At all material times, R&L and SPG were parties to contracts referred to herein as

Purchase Orders under which R&L provided various freight forwarding services to SPG.

         4.      At all material times, SPG was, and still is, an entity organized and existing under

the laws of New Jersey, with, upon information and belief, a place of business in Bridgewater,

New Jersey.

         5.      SPG cannot be found within this District within the meaning of Rule B (see

Affidavit of Sue Unger, attached hereto as Exhibit A), but as alleged herein and upon information

and belief, has, or will have during the pendency of this action, accounts and property in this

District.

         6.      Upon information and belief, at all material times, CPJSSC was, and still is, an

entity organized and existing under the laws of the People’s Republic of China, with a principal

place of business in Shanghai, China.

                                               FACTS

         7.      This is an action to obtain jurisdiction over SPG and security for R&L’s claims and

that arise out of breaches of Purchase Orders.         True and correct copies of the documents

constituting the Purchase Orders are attached hereto as Exhibit B.

         8.      Under the Purchase Orders, SPG was obligated to pay R&L for various freight

forwarding services that R&L performed on behalf of SPG relating to the international carriage of

SPG’s goods by water.

         9.      SPG received and accepted R&L’s services under the Purchase Orders, and R&L

invoiced SPG for the services provide under the Purchase Orders.

64443:45184892                                    2
        Case 4:21-cv-00725 Document 2 Filed on 03/05/21 in TXSD Page 3 of 7




         10.     Notwithstanding being invoiced for the services provide under the Purchase Orders

as well as due demand for payment of all outstanding invoices, SPG has failed to pay R&L’s

invoices. True and correct copies of R&L’s outstanding invoices are attached hereto as Exhibit

C.

         11.     As of the date of filing this Verified Original Complaint, SPG owes R&L at least

$687,482.00, exclusive of interest, costs, disbursements, and reasonable attorney’s fees.

         12.     R&L brings this action on its own behalf and as agent and/or trustee on behalf of

and for the interest of all parties who may be or become interested in the said action, as their

representative interests may ultimately appear.

                                  FIRST CAUSE OF ACTION
                                  BREACH OF CONTRACT

         13.     R&L repeats and realleges each and every allegation set forth in Paragraphs 1

through 12 of this Verified Original Complaint as if set forth herein at length.

         14.     At all material times, R&L fully performed its obligations as set forth in the

Purchase Orders.

         15.     SPG had and has a contractual obligation to pay for R&L’s services provided under

the Purchase Orders, which were duly invoiced by R&L.

         16.     SPG has failed to pay for these services reflected in R&L’s outstanding invoices

despite R&L’s demands. SPG’s failure amounts to breaches of contract.

         17.     By reason of the foregoing, R&L has suffered damages in the amount of

$687,482.00 together with interest, costs, disbursements, and reasonable attorney’s fees.

                                 SECOND CAUSE OF ACTION
                                    QUANTUM MERUIT

         18.     R&L repeats and realleges each and every allegation set forth in Paragraphs 1

through 17 of this Verified Original Complaint as if set forth herein at length.

64443:45184892                                    3
        Case 4:21-cv-00725 Document 2 Filed on 03/05/21 in TXSD Page 4 of 7




         19.     R&L provided and made available valuable services to SPG based upon its promise

to pay for the same and which R&L performed in good faith.

         20.     SPG accepted and benefited from these services provided to it by R&L.

         21.     SPG knew that R&L expected to be paid for such services and payments.

         22.     Nevertheless, SPG failed to pay and continues to refuse to reimburse R&L for the

valuable services provided to and accepted by SPG.

         23.     Accordingly, R&L has suffered damages and SPG should be required to pay R&L

the reasonable value of the services that it provided to SPG, together with interest, costs,

disbursements, and reasonable attorney’s fees.

                                  THIRD CAUSE OF ACTION
                                   UNJUST ENRICHMENT

         24.     R&L repeats and realleges each and every allegation set forth in Paragraphs 1

through 23 of this Verified Original Complaint as if set forth herein at length.

         25.     R&L provided and made available valuable services to SPG based upon its promise

to pay for the same and in reliance upon SPG’s commitment to pay charges.

         26.     SPG received the benefit of R&L’s services and was enriched at the expense of

R&L.

         27.     SPG has not reimbursed R&L for the services that it duly accepted and received

from R&L. It is against equity and good conscience to permit SPG to retain the benefit of R&L’s

services without payment to R&L.

         28.     Accordingly, SPG has been unjustly enriched at the expense of R&L and should be

required to pay R&L the reasonable value of the amount that SPG was unjustly enriched, together

with interest, costs, disbursements, and reasonable attorney’s fees.




64443:45184892                                   4
        Case 4:21-cv-00725 Document 2 Filed on 03/05/21 in TXSD Page 5 of 7




                             APPLICATION FOR RULE B RELIEF

         29.     R&L repeats and realleges each and every allegation set forth in Paragraphs 1

through 28 of this Verified Original Complaint as if set forth herein at length.

         30.     The requirements of Rule B are met. First, R&L has a valid maritime claim against

SPG, i.e., a claim for breach of the aforementioned Purchase Orders. The Purchase Orders are

maritime contracts because the services provided thereunder primarily relate to the carriage by

water of SPG’s goods from foreign destinations to the United States.

         31.     Second, SPG cannot be found within the District. See Exhibit A.

         32.     Third, upon information and belief, SPG has, or soon will have, property located

within the District. Presently there are goods, which upon information and belief are owned by

SPG, aboard the M/V CHIPOLBROK MOON, which is estimated to arrive at the Port of Houston,

Texas on March 8, 2021. These goods are presently in the care, custody, and control of CPJSSC

while onboard the M/V CHIPOLBROK MOON.

         33.     Fourth, there is no statutory bar to recovery.

         34.     Accordingly, R&L seeks jurisdiction over SPG through attachment of its property

within this District pursuant to the process of maritime attachment and garnishment to be issued

against such property pursuant to Rule B in order to secure its claims for breach of the

aforementioned Purchase Orders.

         WHEREFORE, PREMISES CONSIDERED, Rohde & Liesenfeld Canada Inc. prays:

         A.      That process in due form of law according to the practice of this Honorable Court
                 issue against Defendant, SPG Dry Cooling USA, LLC, and Garnishee, Chinese-
                 Polish Joint Stock Shipping Company, citing them to appear and answer all and
                 singular the matters aforesaid;

         B.      That upon hearing before this Honorable Court, process in due form of law according
                 to the rules of practice of this Court in cases of admiralty and maritime jurisdiction
                 issue to attach and seize SPG Dry Cooling USA, LLC’s property, goods, chattels,
                 credits and/or effects located within the District;

64443:45184892                                     5
        Case 4:21-cv-00725 Document 2 Filed on 03/05/21 in TXSD Page 6 of 7




         C.      That as soon as practical following the attachment and/or seizure of SPG Dry Cooling
                 USA, LLC’s property, goods, chattels, credits and/or effects herein, a further hearing
                 be held by this Court to hear any objections SPG Dry Cooling USA, LLC may have
                 to the attachments and/or seizures herein;

         D.      That a judgment be entered in favor of Rohde & Liesenfeld Canada Inc. in the amount
                 of its claims, together with interest, costs and reasonable attorneys’ fees incurred by
                 Rohde & Liesenfeld Canada Inc., and that a decree of condemnation issue against
                 the property of SPG Dry Cooling USA, LLC for the amount of Rohde & Liesenfeld
                 Canada Inc.’s claims, with interest, reasonable attorneys’ fees and costs; and

         E.      That Rohde & Liesenfeld Canada Inc. may have such other and further relief as the
                 justice of this cause may require.

                                                Respectfully submitted:

                                                By: /s/ Richard A. Branca
                                                        Richard A. Branca
                                                        Federal I.D. 828076
                                                        Texas Bar No. 24067177
                                                        richard.branca@roystonlaw.com
                                                        Blake E. Bachtel
                                                        Federal I.D. No. 3479533
                                                        State Bar No. 24116055
                                                        blake.bachtel@roystonlaw.com
                                                        1600 Smith Street, Suite 5000
                                                        Houston, Texas 77002
                                                        Telephone: (713) 224-8380
                                                        Facsimile: (713) 225-9945

                                                ATTORNEYS FOR PLAINTIFF
                                                ROHDE & LIESENFELD CANADA INC.

OF COUNSEL:

ROYSTON, RAYZOR, VICKERY & WILLIAMS, L.L.P.




64443:45184892                                     6
          Case 4:21-cv-00725 Document 2 Filed on 03/05/21 in TXSD Page 7 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROHDE & LIESENFELD CANADA INC.                    §
           Plaintiff,                             §
                                                  §
v.                                                §
                                                  §
SPG DRY COOLING USA, LLC                          §           C.A. No. 4:21-cv-00725
          Defendant,                              §
                                                  §           Admiralty 9(h)
and                                               §
                                                  §
CHINESE-POLISH JOINT STOCK                        §
SHIPPING COMPANY                                  §
           Garnishees.                            §

                 UNSWORN DECLARATION IN LIEU OF VERIFICATION

This Declaration is presented pursuant to 28 U.S.C. § 1746, which provides for the admission of a

declaration as proper evidence. I, Michael Rasmussen, declare as follows:

          1.    My name is Michael Rasmussen and I am over 18 years of age, of sound mind,

capable of making this Unsworn Declaration in Lieu of Verification.

          2.    I am the Managing Partner of Plaintiff Rohde & Liesenfeld Canada Inc. (“R&L”)

and, as such, am authorized to make this Unsworn Declaration in Lieu of Verification on behalf of

R&L.

          3.    I have read the accompanying Verified Original Complaint and know the contents

thereof and believe the same to be true and accurate to the best of my knowledge, information and

belief.

I declare under penalty of perjury that the forgoing is true and correct.

Executed on March 5, 2021.
                                                      __________________
                                                      Michael Rasmussen
